UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period :	August 1, 2012 — July 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Research Fund Annual report 7 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 53 About the Trustees 54 Officers 56 Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: At the midpoint of 2013, U.S. equity market indexes were near record highs, and the overarching theme of the domestic economy appeared to be one of slow healing. Equity investors were encouraged by improving housing and jobs data, as well as by solid corporate earnings. In Europe, the worst of the financial crisis appears to have passed, with some economic forecasts predicting that the eurozone will return to positive growth later this year. Meanwhile, thanks to its government’s massive stimulus initiatives, Japan recently has experienced stronger economic growth after years of stagnation. A primary question confronting markets is how the U.S. central bank will gradually reduce its $85 billion-a-month bond-buying program without derailing the fragile economic recovery. Investors have reacted positively to public reassurances by Fed Chairman Ben Bernanke, who said the central bank would not draw down stimulus until the economy finds itself on firm footing. We cannot predict the pace at which economies will recover, nor can we forecast the full impact of the Fed’s tapering decisions. However, we believe that Putnam’s in-depth fundamental research, active investing, and risk management strategies can serve investors well through changing markets. Putnam’s investment professionals integrate innovative thinking with traditional and alternative approaches to address a diverse range of financial goals. We also believe that investing in any market environment is most effective when combined with the guidance of a professional advisor who can help you develop a financial plan suited to your goals and risk tolerance. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who recently retired from the Board of Trustees, for her 20 years of dedicated service. About the fund Building a portfolio of best ideas Research is at the heart of investing. Whether it is undertaken by Wall Street firms or by Putnam’s in-house analysts, research is used by investment managers to assess whether a company’s stock is undervalued, overvalued, or on target at its current price. One approach to determining a company’s worth is to measure its tangible assets, such as physical plants or inventory. Other measures of worth are less quantifiable and may involve the evaluation of the company’s long-term competitive advantage, the expertise of its management team, or the success of its research and development efforts. Analysts consider these factors along with financial yardsticks such as the price-to-earnings ratio and earnings growth. By digging deep into the information available, analysts work to develop a set of expectations about the financial and competitive health of a specific company versus other firms in the industry — both in the United States and across the broader global marketplace. Of course, there is no foolproof way to uncover all information about a company, and surprises can alwaysoccur. Putnam’s equity analysts gather information from on-site interviews with company management and through meetings with sources who are able to provide additional information about the company’s true worth and likely future direction. By including Putnam Research Fund as part of a diversified portfolio, you are investing in what we like to call a “best ideas” fund: Itrepresents the select stock picks of Putnam’s large-cap equity analysts, incorporated into a single portfolio that can include both growth- and value-style stocks. Putnam’s research analysts specialize in sectors and industries Consumer staples Broadcasting, lodging/tourism, department stores, retail, electronics, food, household goods, homebuilding, restaurants Energy Integrated oil and gas, drilling, exploration, equipment, services Financials Banking, brokerage, consumer finance, insurance, real estate investment trusts, mortgage finance Health care Biotechnology, equipment, pharmaceuticals, services Industrials Aerospace and defense, construction and farm machinery, electrical components, office services Technology Computer hardware/software, semiconductors, services Materials Gold, metals, paper products/packaging, specialty chemicals, steel Telecommunications Alternative carriers, wireless services Utilities Electric utilities, gas utilities, independent power producers Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Research Fund Interview with your fund’s portfolio manager Though not without its ups and downs, the U.S. stock market made strong gains for the year ended July31, 2013. What was it like investing through this period? Equity markets were beneficiaries of accommodative global monetary policy for the first half of the 12-month period, which in the aggregate gave a decent lift to markets around the world. In Europe, policymakers intervened in bond markets, which boosted sentiment and strengthened credit conditions, while the U.S. Federal Reserve in the fall of 2012 put in another layer of quantitative easing to stimulate continued economic growth. By the spring, however, sentiment had become more guarded, particularly with respect to the Fed’s plans for removing some of its unprecedented stimulus measures. By June, the broad market as measured by the S&P 500 Index rose to peak levels not seen since 2007 and 2000, but some market observers believed stocks could rise no further. From our research-based perspective, we saw evidence to suggest that markets had yet to top out, which bolstered our conviction across a variety of our investment theses. Economic fundamentals, including housing data, unemployment, durable goods orders, and inventory levels, struck us as being closer to trough to mid-cycle levels, all of which proved supportive of stock market strength. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/13. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Research Fund 5 What were the key factors that led the fund to outperform the benchmark? We continued to focus on stock-specific performance potential in our approach to equity research and portfolio construction. Our stock selection in the cyclical sectors, including financials and industrials, contributed positively to the fund’s returns. The fund’s technology holdings, on the other hand, detracted from returns relative to the benchmark. All in all, we are pleased with the performance of Putnam Research Fund, as it outperformed the benchmark by a decent margin for the fiscal year. Which holdings or strategies were top contributors to the fund’s performance? The top contributor for the period was the stock of solar-facility-maker First Solar, which in the fund’s prior fiscal year had been the largest detractor from returns. We had maintained a meaningful exposure to the company on the strength of our positive assessment of its prospects for a turnaround. Indeed, we thought the company’s pipeline of projects was promising enough to suggest that the market had drastically underestimated the stock’s potential. Toward period-end, we sold this position, locking in profits for the fund. The second-largest contributor was our underweight position in Coca-Cola relative to the benchmark. The market began to move away from more defensive, higher-quality, mega-cap companies in the first six months of the period, and Coca-Cola shares lost value as a result of that trend. Overall, the financials sector performed well during the period. Many large banks continued to repair their balance sheets, as they saw a resumption of loan growth and a Allocations are shown as a percentage of the fund’s net assets as of 7/31/13. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Research Fund decline in the amount of their non-performing loans. Consequently, earnings in the sector began to normalize while perceived risks declined in intensity, and the fund’s positions in financial giants Citigroup and JPMorgan contributed positively to the fund’s return. Likewise, the housing sector continued to make gains on rising home prices, which gave a leg up to the home improvement industry. Our research identified an out-of-benchmark position in Fortune Brands, a strong-performing home construction and supply company that focuses on cabinetry, plumbing, and accessories, as well as on home security systems. Which holdings or strategies held fund performance back? In some cases, our bearish perspective on certain stocks worked against us. For example, the portfolio had an underweight position in Goldman Sachs, which did not help the fund relative to the benchmark, as the company performed well. During the period we were underweight Microsoft, mainly due to our concerns about the weak PC environment. While this hurt relative performance for the period as a whole, the company’s June quarter results validated our concerns as Microsoft missed earnings by a wide margin. After the close of the period, the company announced that CEO Steve Ballmer would be stepping down from his position sometime over the next year. Because we believe that management This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Research Fund 7 leadership in the technology sector can have a particularly meaningful impact on a company’s business execution and, hence, the sustainability of its underlying fundamentals, we are intrigued by the potential that new leadership could bring to the company. Similarly, our enthusiasm for some stocks did not work out as hoped during the 12-month period. We chose to overweight multinational tobacco distributor Philip Morris International, a stock whose performance was flat-to-down over the past year based on the company’s lackluster earnings. What is your outlook for stocks? In our view, the global economic backdrop is broadly positive for the markets as we look toward the closing months of 2013. For example, we expect that Europe represents a lower risk to the global economy than it did a year ago. Notably, European manufacturing data have indicated better-than-expected economic health, and we believe improving credit conditions are helping to resuscitate overall business activity. The picture is even better in the United States, in our view, where we see numerous signs of continued economic acceleration. For example, U.S. manufacturing data recently made healthy gains over prior months; housing has continued to be a tailwind for the economy as a whole; the effects of fiscal sequestration have begun to dissipate; and the U.S. trade deficit shrank noticeably in June as a result of higher exports and declining oil costs. Our positive view of the economic picture notwithstanding, we also note that markets have run up a fair amount over the past 12months, which suggests to us that the strong fundamental case for U.S. stocks may, This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Research Fund to a fair degree, have already been priced into the market. Thus, it appears to us that the market may be in the process of transitioning from an aggregate steady rise supported by monetary policy, improving fundamentals, and decreasing risks on the global economic front to a less correlated, stock-picker’s market, in which rigorous fundamental research can take on increased importance. From our perspective, this is positive for Putnam Research Fund, as we actively seek to make the fund’s benchmark-relative outperformance come from our best research ideas across sectors. Thank you, Aaron, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Aaron M. Cooper is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. A CFA charterholder, he joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your fund’s managers are Kelsey Chen, Ph.D.; Steven W. Curbow; Neil P. Desai; Ferat Ongoren; and Walter D. Scully. IN THE NEWS Citing a lengthier economic slowdown in emerging-market economies, the deep recession in the eurozone, and the expected tapering of the U.S. Fed’s monetary stimulus, the International Monetary Fund (IMF) has downgraded its growth projec tions for economies worldwide. Economic growth around the world is projected to remain subdued at 3.1% in 2013, the same as it was in 2012, the IMF stated in a mid-year update. Worldwide growth in 2014 will be 3.8%, the IMF predicted. As for the IMF’s regional economic forecasts, growth in the United States is projected to rise from 1.75% in 2013 to 2.75% in 2014. In Japan, growth will average 2% this year, while slowing but remaining positive in 2014. The eurozone economy, however, had a slightly positive second quarter, at 0.3%, according to the European Union’s statistics office, bringing to an end six straight quarters of negative growth. Still, the IMF believes that the 17-nation currency bloc overall will remain mired in recession this year, with negative growth, and in 2014 growth will rise to just below 1%, which is weaker than previouslyreported. Research Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (4/4/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.77% 7.41% 6.93% 6.93% 6.96% 6.96% 7.23% 7.01% 7.50% 7.97% 10 years 86.51 75.78 72.83 72.83 72.95 72.95 77.39 71.18 81.80 91.10 Annual average 6.43 5.80 5.62 5.62 5.63 5.63 5.90 5.52 6.16 6.69 5 years 52.94 44.15 47.21 45.21 47.21 47.21 49.14 43.92 50.93 54.88 Annual average 8.87 7.59 8.04 7.75 8.04 8.04 8.32 7.55 8.58 9.14 3 years 60.49 51.26 56.90 53.90 56.87 56.87 58.16 52.62 59.31 61.74 Annual average 17.08 14.79 16.20 15.45 16.19 16.19 16.51 15.13 16.79 17.38 1 year 26.53 19.25 25.60 20.60 25.55 24.55 25.88 21.47 26.17 26.87 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Research Fund Comparative index returns For periods ended 7/31/13 Lipper Large-Cap Core S&P 500 Index Funds category average* Annual average (life of fund) 8.13% 7.62% 10 years 108.86 101.15 Annual average 7.64 7.16 5 years 48.72 41.87 Annual average 8.26 7.17 3 years 63.22 56.50 Annual average 17.74 16.06 1 year 25.00 24.96 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/13, there were 948, 872, 787, 515, and 146 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $17,283 and $17,295, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $17,118. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $18,180 and $19,110, respectively. Research Fund 11 Fund price and distribution information For the 12-month period ended 7/31/13 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.189 $0.056 $0.067 $0.103 $0.154 $0.233 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $16.35 $17.35 $15.34 $15.38 $15.74 $16.31 $16.26 $16.45 7/31/13 20.46 21.71 19.20 19.23 19.69 20.40 20.33 20.59 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (4/4/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.46% 7.10% 6.62% 6.62% 6.65% 6.65% 6.92% 6.71% 7.19% 7.66% 10 years 79.99 69.64 66.72 66.72 66.93 66.93 71.14 65.15 75.57 84.47 Annual average 6.05 5.43 5.24 5.24 5.26 5.26 5.52 5.14 5.79 6.31 5 years 43.60 35.34 38.24 36.24 38.33 38.33 40.02 35.12 41.80 45.48 Annual average 7.51 6.24 6.69 6.38 6.71 6.71 6.96 6.21 7.24 7.79 3 years 63.14 53.76 59.54 56.54 59.56 59.56 60.85 55.22 61.98 64.41 Annual average 17.72 15.42 16.85 16.11 16.85 16.85 17.17 15.78 17.44 18.02 1 year 21.11 14.14 20.23 15.23 20.26 19.26 20.58 16.36 20.85 21.47 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. 12 Research Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 7/31/12* 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Annualized expense ratio for the six-month period ended 7/31/13† 1.18% 1.93% 1.93% 1.68% 1.43% 0.93% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses reflect current fees. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2013, to July 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.25 $10.20 $10.20 $8.89 $7.57 $4.93 Ending value (after expenses) $1,136.00 $1,132.10 $1,131.80 $1,133.60 $1,134.50 $1,137.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Research Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2013, use the following calculation method. To find the value of your investment on February 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.91 $9.64 $9.64 $8.40 $7.15 $4.66 Ending value (after expenses) $1,018.94 $1,015.22 $1,015.22 $1,016.46 $1,017.70 $1,020.18 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Research Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Research Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2013, Putnam employees had approximately $394,000,000 and the Trustees had approximately $94,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Research Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Research Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in the sub-management and sub-advisory contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by 18 Research Fund Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. Research Fund 19 As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2012. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an 20 Research Fund assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012—the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Large-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 1st Research Fund 21 Over the one-year, three-year and five-year periods ended December 31, 2012, there were 941, 864 and 753 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Research Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Research Fund 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Investment Funds: We have audited the accompanying statement of assets and liabilities of Putnam Research Fund (the fund), a series of Putnam Investment Funds, including the fund’s portfolio, as of July 31, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Research Fund as of July 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 10, 2013 24 Research Fund The fund’s portfolio 7/31/13 COMMON STOCKS (96.9%)* Shares Value Aerospace and defense (5.2%) Embraer SA ADR (Brazil) S 2,221 $75,447 European Aeronautic Defence and Space Co. NV (France) 16,324 978,070 General Dynamics Corp. 4,959 423,201 Honeywell International, Inc. 21,685 1,799,421 L-3 Communications Holdings, Inc. 29,311 2,730,320 Northrop Grumman Corp. 22,528 2,073,928 Precision Castparts Corp. 1,845 409,073 Raytheon Co. 24,739 1,777,250 Rockwell Collins, Inc. 1,276 90,813 United Technologies Corp. 19,526 2,061,360 Air freight and logistics (0.2%) United Parcel Service, Inc. Class B 5,305 460,474 Airlines (0.4%) Delta Air Lines, Inc. † 30,448 646,411 United Continental Holdings, Inc. † 6,100 212,585 Auto components (0.6%) BorgWarner, Inc. † 2,851 272,071 Johnson Controls, Inc. 20,492 823,983 TRW Automotive Holdings Corp. † 3,618 265,236 Automobiles (0.7%) Ford Motor Co. 64,346 1,086,160 General Motors Co. † 15,477 555,160 Tesla Motors, Inc. † 546 73,317 Beverages (2.6%) Beam, Inc. 25,454 1,654,255 Brown-Forman Corp. Class B 7,558 548,031 Coca-Cola Enterprises, Inc. 40,049 1,503,439 Dr. Pepper Snapple Group, Inc. 22,623 1,057,399 PepsiCo, Inc. 16,273 1,359,446 Biotechnology (2.2%) Amgen, Inc. 8,263 894,800 Celgene Corp. † 14,913 2,190,123 Gilead Sciences, Inc. † S 31,250 1,920,313 Regeneron Pharmaceuticals, Inc. † 1,337 361,070 Building products (0.5%) Fortune Brands Home & Security, Inc. 28,949 1,195,883 Capital markets (2.5%) Ameriprise Financial, Inc. 8,799 783,111 Blackstone Group LP (The) 26,692 601,905 Charles Schwab Corp. (The) S 67,315 1,486,988 Goldman Sachs Group, Inc. (The) 500 82,015 Invesco, Ltd. 15,168 488,258 Research Fund 25 COMMON STOCKS (96.9%)* cont. Shares Value Capital markets cont. KKR & Co. LP 41,645 $851,640 Morgan Stanley S 29,954 815,048 State Street Corp. S 12,221 851,437 Chemicals (2.2%) Agrium, Inc. (Canada) 2,082 176,970 Albemarle Corp. 4,342 269,247 Celanese Corp. Ser. A S 5,621 270,145 Dow Chemical Co. (The) 10,111 354,289 Eastman Chemical Co. 6,933 557,621 Ecolab, Inc. 10,111 931,628 Huntsman Corp. 9,715 175,064 LyondellBasell Industries NV Class A 13,829 950,191 Monsanto Co. 13,350 1,318,713 Solvay SA (Belgium) 656 88,667 Tronox, Ltd. Class A S 12,775 277,345 Commercial banks (2.7%) Comerica, Inc. 7,573 322,155 KeyCorp 67,023 823,713 Regions Financial Corp. 122,490 1,226,125 U.S. Bancorp 42,457 1,584,495 Wells Fargo & Co. 47,667 2,073,515 Zions Bancorp. S 18,129 537,344 Commercial services and supplies (0.4%) ADT Corp. (The) † S 4,369 175,110 Tyco International, Ltd. 19,755 687,672 Communications equipment (2.2%) Cisco Systems, Inc. 106,614 2,723,988 Polycom, Inc. † 5,056 48,335 Qualcomm, Inc. 39,646 2,559,149 Computers and peripherals (4.4%) Apple, Inc. 16,117 7,292,937 Dell, Inc. 18,664 236,473 EMC Corp. 33,391 873,175 Hewlett-Packard Co. S 29,961 769,398 NetApp, Inc. 17,021 699,904 SanDisk Corp. † 12,730 701,678 Construction and engineering (—%) KBR, Inc. 3,515 109,949 Construction materials (0.1%) Martin Marietta Materials, Inc. 2,066 205,774 Consumer finance (0.6%) American Express Co. 10,753 793,249 Capital One Financial Corp. 1,574 108,637 Discover Financial Services 11,784 583,426 26 Research Fund COMMON STOCKS (96.9%)* cont. Shares Value Containers and packaging (0.4%) MeadWestvaco Corp. 14,640 $540,948 Sealed Air Corp. 15,246 415,301 Diversified financial services (4.9%) Bank of America Corp. 156,312 2,282,155 Citigroup, Inc. 68,086 3,550,004 CME Group, Inc. 15,552 1,150,537 JPMorgan Chase & Co. 85,016 4,737,942 Diversified telecommunication services (1.0%) CenturyLink, Inc. 4,098 146,902 Verizon Communications, Inc. 47,031 2,327,094 Electric utilities (1.5%) American Electric Power Co., Inc. 6,835 316,802 Duke Energy Corp. 10,813 767,723 Edison International 12,384 617,342 Exelon Corp. 2,198 67,237 FirstEnergy Corp. S 17,183 654,157 NextEra Energy, Inc. 9,460 819,331 PPL Corp. 7,844 249,204 Southern Co. (The) 5,004 224,379 Electrical equipment (0.6%) Eaton Corp PLC 4,347 299,726 Schneider Electric SA (France) 14,193 1,127,562 Energy equipment and services (2.4%) Cameron International Corp. † 6,938 411,423 Halliburton Co. 35,942 1,624,219 McDermott International, Inc. † 22,774 196,995 Oceaneering International, Inc. 1,831 148,476 Petrofac, Ltd. (United Kingdom) 35,905 719,441 Schlumberger, Ltd. 26,210 2,131,659 SPT Energy Group, Inc. (China) S 268,000 159,302 Weatherford International, Ltd. † 17,345 242,136 Food and staples retail (2.0%) Costco Wholesale Corp. 7,532 883,428 CVS Caremark Corp. 22,310 1,371,842 Kroger Co. (The) 13,615 534,661 Wal-Mart Stores, Inc. 17,422 1,357,871 Walgreen Co. 3,389 170,297 Whole Foods Market, Inc. 7,094 394,285 Food products (1.5%) General Mills, Inc. 3,677 191,204 Hershey Co. (The) 2,974 282,143 Hillshire Brands Co. 7,104 250,132 Kellogg Co. 5,961 394,857 Research Fund 27 COMMON STOCKS (96.9%)* cont. Shares Value Food products cont. Kraft Foods Group, Inc. 10,710 $605,972 Mead Johnson Nutrition Co. 6,427 468,143 Mondelez International, Inc. Class A 33,574 1,049,859 Pinnacle Foods, Inc. S 4,356 110,947 S&W Seed Co. † S 9,286 66,859 Tyson Foods, Inc. Class A 4,517 124,760 WhiteWaves Foods Co. Class A † 3,891 72,723 Health-care equipment and supplies (2.0%) Abbott Laboratories 15,756 577,142 Baxter International, Inc. 13,166 961,645 Boston Scientific Corp. † 24,943 272,378 CareFusion Corp. † 8,622 332,551 Covidien PLC 12,446 767,047 Intuitive Surgical, Inc. † 568 220,384 Medtronic, Inc. 7,827 432,363 St. Jude Medical, Inc. S 11,432 598,922 Tornier NV (Netherlands) † S 5,871 96,284 Zimmer Holdings, Inc. S 6,249 521,667 Health-care providers and services (2.3%) Aetna, Inc. 5,481 351,716 Catamaran Corp. † 21,381 1,128,917 Emeritus Corp. † 14,748 342,006 Express Scripts Holding Co. † 9,964 653,140 HealthSouth Corp. † 11,653 379,422 Humana, Inc. S 4,058 370,333 McKesson Corp. 6,045 741,480 UnitedHealth Group, Inc. 20,867 1,520,161 Hotels, restaurants, and leisure (1.8%) Bloomin’ Brands, Inc. † S 20,565 485,334 Krispy Kreme Doughnuts, Inc. † 13,638 286,671 McDonald’s Corp. 11,512 1,129,097 Penn National Gaming, Inc. † S 9,974 498,600 Starbucks Corp. 14,029 999,426 Vail Resorts, Inc. 3,952 264,705 Wyndham Worldwide Corp. 12,370 770,651 Household durables (0.5%) D.R. Horton, Inc. S 15,138 304,274 Lennar Corp. Class A 82 2,777 PulteGroup, Inc. † 23,382 388,843 Whirlpool Corp. 4,319 578,487 Independent power producers and energy traders (0.5%) AES Corp. 9,027 112,296 Calpine Corp. † 26,892 538,109 NRG Energy, Inc. 19,778 530,446 28 Research Fund COMMON STOCKS (96.9%)* cont. Shares Value Industrial conglomerates (0.3%) Siemens AG (Germany) 6,403 $701,135 Insurance (3.2%) Allstate Corp. (The) 13,477 687,057 American International Group, Inc. † 28,236 1,285,020 Assured Guaranty, Ltd. 5,716 123,694 Berkshire Hathaway, Inc. Class B † 13,521 1,566,678 Chubb Corp. (The) 4,011 346,952 Genworth Financial, Inc. Class A † 19,054 247,511 Hartford Financial Services Group, Inc. (The) S 16,037 494,902 Lincoln National Corp. 9,896 412,366 Marsh & McLennan Cos., Inc. 17,288 723,849 MetLife, Inc. 28,974 1,402,921 Travelers Cos., Inc. (The) 5,835 487,514 Internet and catalog retail (1.4%) Amazon.com, Inc. † 6,808 2,050,706 HomeAway, Inc. † S 5,374 161,811 Priceline.com, Inc. † 1,207 1,056,934 Internet software and services (2.9%) eBay, Inc. † 28,384 1,467,169 Facebook, Inc. Class A † 13,374 492,564 Google, Inc. Class A † 4,468 3,965,797 Yahoo!, Inc. † 39,656 1,113,937 IT Services (2.6%) Accenture PLC Class A S 4,168 307,640 Alliance Data Systems Corp. † 843 166,729 Cognizant Technology Solutions Corp. † 6,639 480,597 Computer Sciences Corp. 18,898 900,679 Fidelity National Information Services, Inc. 15,046 649,385 IBM Corp. 6,885 1,342,850 MasterCard, Inc. Class A 530 323,623 Visa, Inc. Class A S 12,035 2,130,315 Leisure equipment and products (0.3%) Brunswick Corp. 6,714 253,454 Hasbro, Inc. S 7,823 359,858 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 8,941 399,931 Thermo Fisher Scientific, Inc. S 9,720 885,589 Machinery (0.2%) Joy Global, Inc. S 3,754 185,823 Pall Corp. 1,038 72,618 Parker Hannifin Corp. 1,717 177,332 Xylem, Inc. 2,031 50,633 Research Fund 29 COMMON STOCKS (96.9%)* cont. Shares Value Media (4.5%) CBS Corp. Class B 51,172 $2,703,928 Comcast Corp. Class A 30,842 1,390,357 DIRECTV † 4,644 293,826 DISH Network Corp. Class A 5,817 259,729 Liberty Global PLC Ser. C (United Kingdom) † 11,463 884,485 Time Warner Cable, Inc. 6,878 784,573 Time Warner, Inc. 9,461 589,042 Twenty-First Century Fox, Inc. 15,960 476,885 Viacom, Inc. Class B 16,567 1,205,581 Walt Disney Co. (The) S 32,320 2,089,488 Metals and mining (0.4%) Allegheny Technologies, Inc. 37 1,020 Barrick Gold Corp. (Canada) 3,831 65,012 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 11,023 311,730 Nucor Corp. S 8,142 380,883 Steel Dynamics, Inc. 12,302 191,419 Multi-utilities (1.0%) Ameren Corp. 13,434 481,072 CMS Energy Corp. 12,291 344,025 Dominion Resources, Inc. 7,750 459,653 PG&E Corp. 16,147 740,986 Sempra Energy 4,920 431,140 Multiline retail (1.3%) Dollar General Corp. † 11,778 643,903 Macy’s, Inc. 17,561 848,899 Nordstrom, Inc. 7,963 487,654 Target Corp. S 15,375 1,095,469 Oil, gas, and consumable fuels (8.2%) Anadarko Petroleum Corp. 15,772 1,396,137 Cabot Oil & Gas Corp. 7,430 563,343 Cameco Corp. (Canada) 3,440 69,901 Chevron Corp. 21,177 2,665,973 CONSOL Energy, Inc. 6,249 193,906 Energy Transfer Equity L.P. 14,936 996,829 Exxon Mobil Corp. 39,457 3,699,094 Marathon Oil Corp. 55,783 2,028,270 Marathon Petroleum Corp. 2,795 204,957 Occidental Petroleum Corp. 16,734 1,490,163 Phillips 66 5,396 331,854 QEP Resources, Inc. 40,393 1,231,583 Royal Dutch Shell PLC ADR (United Kingdom) 24,188 1,653,250 Southwestern Energy Co. † 28,369 1,100,434 Suncor Energy, Inc. (Canada) 61,754 1,953,279 30 Research Fund COMMON STOCKS (96.9%)* cont. Shares Value Paper and forest products (0.3%) International Paper Co. 16,574 $800,690 Personal products (0.5%) Coty, Inc. Class A † S 54,080 929,635 Herbalife, Ltd. S 2,755 180,453 Pharmaceuticals (5.7%) AbbVie, Inc. 33,516 1,524,308 Actavis, Inc. † S 10,441 1,401,913 Allergan, Inc. 10,761 980,542 AstraZeneca PLC ADR (United Kingdom) S 13,818 700,849 Auxilium Pharmaceuticals, Inc. † 31,771 583,316 Bristol-Myers Squibb Co. 10,291 444,983 Eli Lilly & Co. 22,042 1,170,651 Johnson & Johnson 31,122 2,909,907 Merck & Co., Inc. 29,636 1,427,566 Pfizer, Inc. 67,278 1,966,536 Zoetis, Inc. 21,204 632,091 Professional services (0.1%) Verisk Analytics, Inc. Class A † 3,522 226,676 Real estate investment trusts (REITs) (2.0%) Alexandria Real Estate Equities, Inc. R 1,512 103,572 American Campus Communities, Inc. R 5,244 201,422 American Tower Corp. Class A R 13,864 981,433 AvalonBay Communities, Inc. R S 2,802 379,223 DDR Corp. R 6,020 102,822 Equity Lifestyle Properties, Inc. R 5,546 213,466 Equity One, Inc. R S 4,426 102,418 Health Care REIT, Inc. R 7,385 476,259 Plum Creek Timber Co., Inc. R S 6,859 334,582 Prologis, Inc. R 10,430 400,095 Public Storage R 3,360 534,979 Simon Property Group, Inc. R 4,347 695,781 Ventas, Inc. R 3,247 213,458 Real estate management and development (0.2%) CBRE Group, Inc. Class A † 16,046 371,786 Road and rail (1.0%) CSX Corp. 30,367 753,405 Union Pacific Corp. 9,724 1,542,129 Semiconductors and semiconductor equipment (2.4%) Altera Corp. 5,071 180,325 Applied Materials, Inc. 46,330 755,642 ASML Holding NV ADR (Netherlands) 2,760 248,124 Fairchild Semiconductor International, Inc. † 35,701 450,547 Research Fund 31 COMMON STOCKS (96.9%)* cont. Shares Value Semiconductors and semiconductor equipment cont. Intel Corp. S 50,059 $1,166,375 Lam Research Corp. † S 20,191 993,801 Micron Technology, Inc. † 44,137 584,815 Texas Instruments, Inc. 8,049 315,521 Xilinx, Inc. S 22,930 1,070,602 Software (2.8%) Adobe Systems, Inc. † 5,998 283,585 Intuit, Inc. 7,951 508,228 Microsoft Corp. 68,125 2,168,419 Oracle Corp. 68,447 2,214,260 Red Hat, Inc. † 29,942 1,550,097 SAP AG (Germany) 6 442 Specialty retail (2.4%) Bed Bath & Beyond, Inc. † S 11,585 885,905 Best Buy Co., Inc. S 12,524 376,847 Five Below, Inc. † S 10,494 407,797 Home Depot, Inc. (The) 21,410 1,692,032 Lowe’s Cos., Inc. 22,036 982,365 Office Depot, Inc. † 64,847 280,788 TJX Cos., Inc. (The) 21,143 1,100,282 Textiles, apparel, and luxury goods (0.6%) Hanesbrands, Inc. 7,700 488,642 Michael Kors Holdings, Ltd. (Hong Kong) † 8,687 584,983 NIKE, Inc. Class B 6,361 400,234 Tobacco (2.7%) Altria Group, Inc. 75,273 2,639,071 Philip Morris International, Inc. 42,851 3,821,452 Trading companies and distributors (0.4%) HD Supply Holdings, Inc. † 18,198 389,073 WESCO International, Inc. † S 7,322 554,861 Water utilities (0.1%) American Water Works Co., Inc. 3,631 154,971 Total common stocks (cost $201,038,082) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value United Technologies Corp. $3.75 cv. pfd. 5,340 $342,454 Total convertible preferred stocks (cost $267,000) SHORT-TERM INVESTMENTS (12.2%)* Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, April 3, 2014 $17,000 $16,992 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 160,000 159,951 32 Research Fund SHORT-TERM INVESTMENTS (12.2%)* cont. Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.13% d 21,650,626 $21,650,626 Putnam Short Term Investment Fund 0.02% L 7,369,627 7,369,627 Total short-term investments (cost $29,197,149) TOTAL INVESTMENTS Total investments (cost $230,502,231) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with acustodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2012 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $239,585,789. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). FORWARD CURRENCY CONTRACTS at 7/31/13 (aggregate face value $3,708,356) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Euro Buy 9/18/13 $1,892,459 $1,845,627 $46,832 Euro Sell 9/18/13 1,892,459 1,862,729 (29,730) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 Fixed payments Total return Swap counterparty/ Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Deutsche Bank AG baskets 8,453 7/1/14 (3 month USD-LIBOR-BBA A basket (DBPTCABL) $9,530 plus 0.35%) of common stocks Total Research Fund 33 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks:* Consumer discretionary $33,621,249 $— $— Consumer staples 22,023,164 — — Energy 24,493,183 719,441 — Financials 38,623,459 — — Health care 30,662,046 — — Industrials 19,181,173 2,806,767 — Information technology 41,736,663 442 — Materials 8,193,990 88,667 — Telecommunication services 2,473,996 — — Utilities 7,508,873 — — Total common stocks — Convertible preferred stocks 342,454 — — Short-term investments 7,369,627 21,827,569 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $17,102 $— Total return swap contracts — 9,530 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. 34 Research Fund Statement of assets and liabilities 7/31/13 ASSETS Investment in securities, at value, including $21,047,675 of securities on loan (Note 1): Unaffiliated issuers (identified cost $201,481,978) $232,652,510 Affiliated issuers (identified cost $29,020,253) (Notes 1 and 5) 29,020,253 Foreign currency (cost $321) (Note 1) 320 Dividends, interest and other receivables 303,829 Receivable for shares of the fund sold 34,427 Receivable for investments sold 1,979,349 Unrealized appreciation on forward currency contracts (Note 1) 46,832 Unrealized appreciation on OTC swap contracts (Note 1) 9,530 Total assets LIABILITIES Payable for investments purchased 2,157,660 Payable for shares of the fund repurchased 158,511 Payable for compensation of Manager (Note 2) 112,529 Payable for custodian fees (Note 2) 22,301 Payable for investor servicing fees (Note 2) 41,618 Payable for Trustee compensation and expenses (Note 2) 135,154 Payable for administrative services (Note 2) 378 Payable for distribution fees (Note 2) 63,408 Unrealized depreciation on forward currency contracts (Note 1) 29,730 Collateral on securities loaned, at value (Note 1) 21,650,626 Other accrued expenses 89,346 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $307,450,578 Undistributed net investment income (Note 1) 87,038 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (99,148,137) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 31,196,310 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Research Fund 35 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($201,220,462 divided by 9,836,367 shares) $20.46 Offering price per class A share (100/94.25 of $20.46)* $21.71 Net asset value and offering price per class B share ($10,097,805 divided by 526,007 shares)** $19.20 Net asset value and offering price per class C share ($12,226,675 divided by 635,741 shares)** $19.23 Net asset value and redemption price per class M share ($4,018,536 divided by 204,091 shares) $19.69 Offering price per class M share (100/96.50 of $19.69)* $20.40 Net asset value, offering price and redemption price per class R share ($244,189 divided by 12,009 shares) $20.33 Net asset value, offering price and redemption price per class Y share ($11,778,122 divided by 571,992 shares) $20.59 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 36 Research Fund Statement of operations Year ended 7/31/13 INVESTMENT INCOME Dividends (net of foreign tax of $18,920) $4,638,442 Interest (including interest income of $4,340 from investments in affiliated issuers) (Note 5) 22,566 Securities lending (Note 1) 96,612 Total investment income EXPENSES Compensation of Manager (Note 2) 1,251,275 Investor servicing fees (Note 2) 617,716 Custodian fees (Note 2) 43,006 Trustee compensation and expenses (Note 2) 20,309 Distribution fees (Note 2) 708,536 Administrative services (Note 2) 6,288 Other 159,835 Total expenses Expense reduction (Note 2) (18,405) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 26,586,273 Net realized gain on swap contracts (Note 1) 11,884 Net realized gain on futures contracts (Note 1) 265,230 Net realized loss on foreign currency transactions (Note 1) (86,812) Net realized gain on written options (Notes 1 and 3) 17,615 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (3,265) Net unrealized appreciation of investments, futures contracts and swap contracts during the year 23,676,764 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Research Fund 37 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $1,969,060 $1,602,400 Net realized gain on investments and foreign currency transactions 26,794,190 7,250,915 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 23,673,499 3,762,180 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,963,257) (1,593,744) Class B (35,048) — Class C (43,464) (17,573) Class M (22,485) (15,382) Class R (1,696) (1,057) Class Y (122,596) (63,770) Increase in capital from settlement payments — 24,032 Redemption fees (Note 1) 26 297 Decrease from capital share transactions (Note 4) (20,977,337) (19,769,035) Total increase (decrease) in net assets NET ASSETS Beginning of year 210,314,897 219,135,634 End of year (including undistributed net investment income of $87,038 and $452,595, respectively) The accompanying notes are an integral part of these financial statements. 38 Research Fund This page left blank intentionally. Research Fund 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income return of capital distributions fees e reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) Class A July 31, 2013 .17 4.13 (.19) — — — 1.19 .95 96 July 31, 2012 .13 .85 (.14) — — — e,h 1.26 .85 108 July 31, 2011 .08 2.41 (.08) — — .02 f 1.23 .53 99 July 31, 2010 .07 1.53 (.10) (.01) — — 1.26 d .53 d 106 July 31, 2009 .11 (2.41) g (.10) — — — (16.26) g 1.18 d 1.04 d 130 Class B July 31, 2013 .04 3.88 (.06) — — — 1.94 .22 96 July 31, 2012 .01 .79 — e,h 2.01 .11 108 July 31, 2011 (.03) 2.27 — .02 f 1.98 (.21) 99 July 31, 2010 (.02) 1.43 — e — e — e — — 2.01 d (.20) d 106 July 31, 2009 .03 (2.25) g — (16.96) g 1.93 d .31 d 130 Class C July 31, 2013 .03 3.89 (.07) — — — 1.94 .20 96 July 31, 2012 .01 .79 (.02) — — — e,h 2.01 .10 108 July 31, 2011 (.03) 2.28 — .02 f 1.98 (.22) 99 July 31, 2010 (.03) 1.45 (.03) — e — — 2.01 d (.22) d 106 July 31, 2009 .03 (2.26) g — (16.93) g 1.93 d .29 d 130 Class M July 31, 2013 .08 3.97 (.10) — — — 1.69 .46 96 July 31, 2012 .05 .81 (.06) — — — e,h 1.76 .35 108 July 31, 2011 — e 2.34 (.01) — — .02 f 1.73 .03 99 July 31, 2010 — e 1.47 (.05) — e — — 1.76 d .03 d 106 July 31, 2009 .05 (2.30) g (.02) — — — (16.69) g 1.68 d .54 d 130 Class R July 31, 2013 .12 4.10 (.15) — — — 1.44 .69 96 July 31, 2012 .09 .84 (.11) — — — e,h 1.51 .60 108 July 31, 2011 .04 2.42 (.06) — — .02 f 1.48 .28 99 July 31, 2010 .04 1.52 (.08) (.01) — — 1.51 d .28 d 106 July 31, 2009 .09 (2.40) g (.06) — — — (16.51) g 1.43 d .77 d 130 Class Y July 31, 2013 .22 4.15 (.23) — — — .94 1.17 96 July 31, 2012 .17 .83 (.17) — — — e,h 1.01 1.10 108 July 31, 2011 .12 2.44 (.12) — — .02 f .98 .77 99 July 31, 2010 .10 1.54 (.13) (.01) — — 1.01 d .78 d 106 July 31, 2009 .14 (2.43) g (.15) — — — (16.04) g .93 d 1.30 d 130 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40 Research Fund Research Fund 41 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to July 31, 2010 certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets July 31, 2010 0.03% July 31, 2009 0.27 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to $0.02 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to the following amounts per share outstanding on March 13, 2009: Per share Class A $0.15 Class B 0.14 Class C 0.14 Class M 0.14 Class R 0.15 Class Y 0.15 This payment resulted in an increase to total returns of 1.08% for the year ended July 31, 2009. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. The accompanying notes are an integral part of these financial statements. 42 Research Fund Notes to financial statements 7/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2012 through July 31, 2013. Putnam Research Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors it believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before January 2, 2013 and held for 7 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after January 2, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Research Fund 43 Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to generate additional income for the portfolio, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying 44 Research Fund instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Research Fund 45 Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $21,047,675. The fund received cash collateral of $21,650,626. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the 46 Research Fund accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2013, the fund had a capital loss carryover of $98,793,921 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration 47,990,206 N/A 47,990,206 July 31, 2017 50,803,715 N/A 50,803,715 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions and foreign currency gains and losses. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $146,071 to decrease undistributed net investment income, $6 to decrease paid-in-capital and $146,077 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $34,633,068 Unrealized depreciation (3,816,752) Net unrealized appreciation 30,816,316 Undistributed ordinary income 113,334 Capital loss carryforward (98,793,921) Cost for federal income tax purposes $230,856,447 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end Research Fund 47 funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $520,058 ClassR 530 ClassB 28,134 ClassY 27,696 ClassC 30,792 Total ClassM 10,506 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $494 under the expense offset arrangements and by $17,911 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $166, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 48 Research Fund The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $467,457 ClassM 28,324 ClassB 100,991 ClassR 950 ClassC 110,814 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $13,380 and $378 from the sale of classA and classM shares, respectively, and received $9,199 and $668 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $205,415,702 and $229,122,002, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option number of contracts premiums Written options outstanding at the beginning of the reporting period — $— Options opened 165,333 43,863 Options exercised — — Options expired — — Options closed (165,333) (43,863) Written options outstanding at the end of the reporting period — $— Research Fund 49 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 408,603 $7,362,241 883,571 $13,393,161 Shares issued in connection with reinvestment of distributions 110,510 1,878,673 102,076 1,516,848 519,113 9,240,914 985,647 14,910,009 Shares repurchased (1,573,829) (28,346,466) (1,952,537) (30,160,307) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 60,228 $1,021,747 72,068 $1,036,832 Shares issued in connection with reinvestment of distributions 2,122 34,023 — — 62,350 1,055,770 72,068 1,036,832 Shares repurchased (217,062) (3,674,074) (359,641) (5,191,775) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 58,266 $1,016,717 28,943 $410,694 Shares issued in connection with reinvestment of distributions 2,561 41,134 1,165 16,355 60,827 1,057,851 30,108 427,049 Shares repurchased (109,607) (1,854,299) (129,521) (1,877,317) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 4,539 $80,707 11,467 $166,644 Shares issued in connection with reinvestment of distributions 1,356 22,269 1,063 15,253 5,895 102,976 12,530 181,897 Shares repurchased (36,395) (632,975) (51,413) (761,834) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 5,961 $109,724 2,955 $45,116 Shares issued in connection with reinvestment of distributions 100 1,696 71 1,057 6,061 111,420 3,026 46,173 Shares repurchased (4,872) (87,689) (1,444) (22,560) Net increase 50 Research Fund Year ended 7/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 218,729 $3,892,486 163,207 $2,552,634 Shares issued in connection with reinvestment of distributions 7,118 121,639 4,215 62,934 225,847 4,014,125 167,422 2,615,568 Shares repurchased (107,312) (1,964,890) (60,956) (972,770) Net increase Note 5: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $4,337,767 $21,711,896 $26,049,663 $3,214 $— Putnam Short Term Investment Fund* — 24,705,110 17,335,483 1,126 7,369,627 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 11,000 Written equity option contracts (number of contracts) —* Futures contracts (number of contracts) 3 Forward currency contracts (contract amount) $2,300,000 OTC total return swap contracts (notional) $200,000 * For the reporting period, the transaction volume was minimal. Research Fund 51 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $46,832 Payables $29,730 Equity contracts Receivables 9,530 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $(86,703) $— $(86,703) Equity contracts 178,672 265,230 — 11,884 $455,786 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Futures contracts Swaps Total Foreign exchange contracts $— $(2,411) $— $(2,411) Equity contracts (65,735) — 9,530 $(56,205) Total Note 8: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 52 Research Fund Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $2,189 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Research Fund 53 About the Trustees Independent Trustees 54 Research Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Research Fund 55 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 56 Research Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Advisor Robert E. Patterson and Assistant Treasurer The Putnam Advisory George Putnam, III Company, LLC Robert L. Reynolds Susan G. Malloy One Post Office Square W. Thomas Stephens Vice President and Boston, MA 02109 Assistant Treasurer Officers Marketing Services Robert L. Reynolds James P. Pappas Putnam Retail Management President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Executive Vice President, Vice President and Custodian Principal Executive Officer, and BSA Compliance Officer State Street Bank Compliance Liaison and Trust Company Nancy E. Florek Steven D. Krichmar Vice President, Director of Legal Counsel Vice President and Proxy Voting and Corporate Ropes & Gray LLP Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Independent Registered Robert T. Burns Public Accounting Firm Vice President and KPMG LLP Chief Legal Officer This report is for the information of shareholders of Putnam Research Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2013	$36,668	$	$4,200	$ — July 31, 2012	$39,696	$	$4,100	$ — For the fiscal years ended July 31, 2013 and July 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,200 and $4,100 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
